Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is too short.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite.  The claim recites a process of for reducing the level of absorbed fat in a prepared food in the preamble.  However, the body of the claim does not recite any processing step of obtaining a fried food; thus, it is not clear what is intended by reducing the level of absorbed fat.  Also, it is not clear what the reducing level encompasses; reducing in comparison to what?  The recitation of “ the level” lacks antecedent basis.
Claim 2 is vague and indefinite.  The claim recites a process of for increasing the level of retained moisture in a prepared food in the preamble.  However, the body of the claim does not recite any processing step of obtaining a food; thus, it is not clear what is intend by increasing the level of retained moisture.  Also, it is not clear what the increasing the  level encompasses; increasing in comparison to what?  The recitation of “ the level” lacks antecedent basis.  The claim is incomplete in that there is no step of forming a prepared food. 
Claim 5 is vague and indefinite.  It is not clear if a Markush group is intended.  If so, the proper language is selected from the group consisting of.
Claim 26 is vague and indefinite.  A Markush grouping is a closed group.  Thus, it is unclear what is intended by the open-ended alternative “ or”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5,10,15-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders ( 9028905).
For claim 1, Saunders discloses a process for reducing oil and fat in cooked food.  The process comprising the steps of preparing a protein solution by mixing yellow pea powder with water to produce a solution, adding sodium hydroxide to the solution to produce basic pea protein solution having a pH of 9, adding the solution to a surface of breaded and batter food product and deep frying the coated food product.  The protein solution is used in amount of .03-18%.  For claims 5, 10, Saunders discloses the protein of the solution is a vegetable protein.  For claim 15, the vegetable protein is pea.  For claims 16-26, the prepared foods include meat such as ham, beef lamb etc.., poultry such as turkey, duck, goose etc.., fish such as haddock, cod, sole etc…,  shell fish such as shrimp, lobster etc.., vegetables such as potato, onion etc… (see col. 1 lines 50-65, col. 2 lines 1-10, col. 3 lines 65-67, col. 4 and the examples). 
Saunders does not disclose the parts of water and pH as in claim 1, the parts of water as in claims 3-4 and increasing the level of retained moisture as in claim 2.
Saunders discloses the pea protein isolate exhibits excellent solubility at alkaline pH.  Thus, it would have been obvious to one skilled in the art to vary the pH a little without departing from the objective of the process as long as the pH is still in alkaline range.  It would have been obvious to vary the concentration of water depending on the concentration of protein wanted.  Such parameter can readily be determined by one skilled in the art through routine experimentation to obtain the most optimum solution for the coating.  It is inherently obvious that the level of retained moisture in the Saunders process is increased because the same ingredient is used in the same substrate.
Claim(s) 6-9,11-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders ( 9028905) in view of White ( 2013/0040017).
Saunders does not disclose the meat protein as claimed.
White discloses a batter for coating food comprising .15-3% of protein derived from animal muscular tissue.  The batter comprising the animal protein reduces uptake of fat and/or oil when the coated food product is fried.  The protein is derived from animal muscular tissue from fish, poultry or meat.  The fish includes shell fish.  The meat, poultry and fish are derived form sources cited in paragraphs 0043-0046.  White teaches that where the batter is used to coat fish substrates, the protein is preferably derived from fish; where the batter is used to coat poultry substrates, the protein is preferably derived from poultry; where the batter is used to coat meat substrates, the protein is derived from meat.  The protein solution can be basic having a pH in the range of 10.5-11.5.  The basic solution can be sued directly in the preparation of edible batter. ( see paragraphs 0030-0033, 0042-0046,0058-0059)
It would have been obvious to use the meat protein solution as taught in White in the Saunders process as using an alternative ingredient to obtain the same end result of reducing oil uptake during frying.  Furthermore, it would have been obvious to use the different protein solution depending on the types of substrate as taught in White.  For instance, it would have been obvious to use fish protein solution when coating a fish substrate.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardin ( 2009/0269440).
For claim 2, Hardin discloses a method for increasing level of retained moisture in food products.  The method comprises the steps preparing a protein solution having a pH between about 9-13 and adding the solution to a prepared food. ( see paragraphs 0013, 0039, 0054)
Hardin does not disclose the parts of water as in claim 2.
It would have been obvious to vary the concentration of water depending on the concentration of protein wanted.  Such parameter can readily be determined by one skilled in the art through routine experimentation to obtain the most optimum solution for the coating.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 30, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793